DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/9/2021 has been acknowledged. Accordingly, claims 11-15 have been newly added, claims 1-3, 6-8 and 10 have been amended, thus currently claims 1-15 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-13 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fletcher et al. (US 20190041904 A1, hereinafter, “Fletcher”, newly cited by the Examiner).

Regarding claim 1, Fletcher teaches an electronic device (electronic device 700, see figures 13-22---), comprising: 

a screen (transparent cover 712, see fig 16) that is mounted to the device body (702) at a front side (front side of 702) of the device body (702);
a preset light-transmissive area (area of notch 726) that is arranged between the screen (712) and the side casing (704, 706, 708 and 710) of the device body (702) and touches (evident from figure 13) the side casing (704, 706, 708 and 710, better seen in figure 13) of the device body (702); and 
a photo-sensing module (vision system 610, see ¶ 87 and better seen in figure 11) that includes a light emitter (light emitting module 814, see fig 17), a light receiver (first camera module 816, see fig 17), an emitting circuit (flexible circuit 824, see fig 17), and a receiving circuit (flexible circuit 822, see fig 17), the emitting circuit (824) being electrically coupled (as seen in figure 13) with the light emitter (824), the receiving circuit (822) being electrically coupled (as seen in figure 13) with the light receiver (816), the light emitter (814) being mounted at an edge (see edge of 704) of the device body (702) and corresponding to the preset light-transmissive area (area of 726), light emitted from the light emitter (814) passing out through the light-transmissive area (area of 726) into a sensing space (space in front of 726) corresponding to the front side (front side of 702) of the device body (702).

Regarding claim 2, Fletcher teaches wherein the light receiver (816) is mounted at the edge (edge of 704) of the device body (702).

Regarding claim 3, Fletcher teaches wherein the preset light-transmissive area (area of 726) is arranged between the screen (712) and the side casing (704, 706, 708 and 710) of the device body (702) near a top portion (see top front portion of 700) of the front side (front side of 700) of the device body (702), and the light emitter (814) and the light receiver (816) are mounted at the edge (edge of 704) of the device body (702) near the top portion (see top front portion of 700) of the front side (front side of 700) of the device body (702); or 
the preset light-transmissive area is arranged between the screen and the side casing of the device body near a bottom portion of the front side of the device, and the light emitter and the light receiver are mounted at the edge of the device body near the bottom portion of the front side of the device.

Regarding claim 4, Fletcher teaches wherein the preset light-transmissive area (note 726, as best understood, is formed by at least two subareas) comprises a first area (area at 814) between a first side wall (704) of the side casing  (704, 706, 708 and 710) of the device body (702) and the screen (712), and 
a second area (area at 816) between a second side wall (706) of the side casing (704, 706, 708 and 710) of the device body (702) and the screen (712), 
the first side wall (704) is adjacent to the second side wall (706), one of the light receiver and the light emitter (814) corresponds to the first area in position (area at 814), and the other one (816) corresponds to the second area in position (area at 816).

Regarding claim 5, Fletcher teaches wherein the light receiver (816) is mounted below (better seen in figure 22) the screen (712).

Regarding claim 8, Fletcher teaches wherein the photo-sensing module (610) further includes a barrier wall (alignment module 808, see fig 19), and the barrier wall (808) is arranged between the light emitter (814) and the light receiver (816) to avoid reflected light (at least from within the device, better seen in fig 23) of the light emitted (light from 814) from the light emitter (814) reaching the light receiver (in a horizontal direction).

Regarding claim 9, Fletcher teaches wherein the preset light-transmissive area (area of 726) includes a hole structure (through hole 714, see fig 13) of a preset shape (see shape of 714) or a structure of a light- transmissive material.

Regarding claim 10, Fletcher teaches wherein the preset light-transmissive area (area of 726) comprises a gap (through hole 714, see fig 13) formed by an edge of the screen (see 714 positioned by an edge of 712) and a sidewall (704) of the side casing (704, 706, 708 and 710) of the device body (702).

Regarding claim 11, Fletcher teaches wherein the light- transmissive area (area of 726) is adjoined (evident from figure 13) between the side casing (704, 706, 708 and 710) and the screen (712).

Regarding claim 12, Fletcher teaches wherein the light- transmissive area (area of 726) touches an edge (upper edge of 712) of the screen (712).

Regarding claim 13, Fletcher teaches wherein the light- transmissive area (area of 726) touches the side casing (704, 706, 708 and 710) and the screen (712) at opposite positions (above with 704, and below with 712) of the light- transmissive area (area of 726).

Regarding claim 15, Fletcher teaches wherein the preset light- transmissive area (area of 726)  has a shape of an elongated stripe (evident from figure 13), a circle, or an oval.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Hwang et al. (US 20170212613 A1, hereinafter, “Hwang”, newly cited by the Examiner).

Regarding claim 6, Fletcher teaches wherein the emitting circuit (824) and the receiving circuit (822) are integrated (as seen in figure 17) on a first control chip (one of the one more processor circuits (not shown), such as integrated circuits on 820, see ¶ 92), but 
Fletcher does not explicitly teach the first control chip is mounted at the edge of the device body.
Hwang teaches a device (electronic device 601, see figure 6) in the same field of endeavor (see ¶ 2); 
the first control chip (one of several control chips integrated in PCB 660, see ¶ 102) is mounted at the edge (upper, side and lower edges of 650) of the device body (650).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to position the first control chip as taught by Hwang, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, one of ordinary skill would have been motivated to modify the position of the first chip according to the space requirements of the device.

Regarding claim 7, Fletcher teaches wherein the emitting circuit (824) is arranged on a first control chip (one of the processor circuits (not shown), such as integrated circuits in 820, see ¶ 92), the receiving circuit (822) is arranged on a second control chip (another of the processor circuits (not shown), such as integrated circuits in 820, see ¶ 92), the first control chip (the one of the processor circuits) corresponds to 
Fletcher does not explicitly teach the first control chip and the second control chip are mounted at the edge of the device body. 
Hwang teaches a device (electronic device 601, see figure 6) in the same field of endeavor (see ¶ 2); 
the first control chip and the second control chip (two of several control chips integrated in PCB 660, see ¶ 102) is mounted at the edge (upper, side and lower edges of 650) of the device body (650).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to position the control chips as taught by Hwang, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, one of ordinary skill would have been motivated to modify the position of the control chips according to the space requirements of the device.

Allowable Subject Matter
Claims 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 14, although Fletcher teaches the electronic device as described in claim 1, the prior art the prior art of the record fails to teach wherein the light emitter is flush with the preset light-transmissive area against the side casing of the device body.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875                                                                                                                                                                                             
/WILLIAM J CARTER/           Primary Examiner, Art Unit 2875